Citation Nr: 1614588	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease with a hiatal hernia (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from May 1991 to May 1993.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran filed his claim for service connection in October 2005.  His claim was denied by a March 2007 rating decision, which he appealed.  In October 2011, the Board remanded the claim for further development.  In January 2014, the Board denied the claim, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the January 2014 Board decision and returned the case to the Board pursuant to a memorandum decision.

In connection with this appeal, the Veteran testified at a hearing before a Veterans Law Judge in May 2011.  A transcript of that hearing is of record.

In a July 2015 letter, the Board notified the Veteran of that Judge's retirement and of the consequent options, including the right to have another hearing before a different VLJ that would ultimately decide the appeal.  However, the letter, which was sent to the Veteran's address of record, was returned to the Board as undeliverable.  He has not provided an updated mailing address, and he has a duty to keep VA apprised of his current address.  Jones v. West, 12 Vet. App. 98 (1998).  If he does not, VA is not obligated to "turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  VA's duty to assist him with his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the normal course of events, it is his burden and responsibility to keep VA apprised of his whereabouts.  He has not fulfilled his obligation to supply VA with an updated mailing address, so the Board is not required to further delay adjudication of this claim, especially since there is no alternative address at which he might be contacted.
FINDING OF FACT

The Veteran's GERD was not present during service, has not been continuously present since service, and was not manifest to a compensable level within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  VA also attempted to obtain Social Security Administration Records (SSA).  In March 2012, VA was informed by SSA that the Veteran's records had been destroyed.  The Veteran also testified at a hearing before the Board.

The Veteran was provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes.  While the Veteran challenged the adequacy of the examination in that it had not considered the Veteran's lay statements, the Court of Appeals for Veterans Claims (Court) suggested that the examination would not be considered inadequate if the Board concluded, as it does below, that the Veteran's lay statements were not credible for rating purposes.
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active naval service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Veteran seeks service connection for GERD, which he contends was incurred during his active service.  He filed his initial claim for service connection in October 2005 that was denied by a March 2007 rating decision.

The Veteran's STRs show that at his entrance examination, he denied having then, or having ever had, any frequent indigestion, stomach trouble, or intestinal trouble.  STRs also do not document any complaints or treatment for any GERD symptoms during his active service.  In fact, the Veteran had normal abdominal examinations in December 1991, July 1992, October 1992, and November 1992.  At his separation examination in April 1993, he also had a normal abdominal examination and once again denied having then, or having ever had, any frequent indigestion, stomach trouble, or intestinal trouble.  Of note, on the medical history survey completed in conjunction with his separation physical, the Veteran specifically reported having experienced at least four medical problems including chronic or frequent colds, chronic cough, high or low blood pressure, and foot trouble.  This notation suggests that the Veteran spent time to review the medical history survey and that had he been experiencing GERD symptoms as he now alleges, he would have noted it on this form.

The record does not show that the Veteran was diagnosed with GERD within one year of separation from service.  In fact, his medical records do not show any complaints or treatment for GERD until 2008, approximately 15 years after his separation from service.  In addition, he had a normal abdominal examination in March 2001, without any abdominal complaints voiced.

At a February 2007 VA examination, the Veteran did not report any GERD symptoms, despite being asked about his gastrointestinal system and his appetite.  Moreover, an examination of his abdomen was normal.

At a January 2008 VA Gulf War registry examination, there were abnormal esophageal findings.  In addition, the Veteran reported having recurrent indigestion since 1991.

At his Board hearing in May 2011, the Veteran reported experiencing digestive system problems in service and asserted that he had sought treatment four to five months after separation.

In December 2011, the Veteran was afforded a VA examination for his GERD.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The Veteran reported that he had indigestion in service but took over-the-counter medications for relief.  He also reported he was told he had a hiatal hernia in service.  On examination, his abdomen was normal.  A barium swallow test revealed a moderately sized mild hernia with associated large volume of gastroesophageal reflux.  The examiner opined that the Veteran's GERD was less likely than not related to his active service.  The examiner noted that the Veteran's STRs did not reflect any medical evaluations for GERD and the Veteran's medical record did not contain any evidence of GERD until 2008.

As noted, the Veteran's STRs do not contain evidence of any complaints or treatment for GERD.  Furthermore, the Veteran's medical records after service also do not show any complaints or treatment for GERD until 2008.  Indeed, from his entrance examination in 1991 through at least the 2007 VA examination, the Veteran had normal examinations of his abdomen and reported no GERD symptoms.  It is not until 2008 that the Veteran was diagnosed with GERD.

After weighing all the evidence, the Board finds the greatest probative value in the December 2011 VA examiner's opinion.  The opinion is consistent with the Veteran's STRs and post-service treatment records, which do not show any complaints or treatment for GERD.

In addition, the Veteran has not submitted any evidence, beyond his own testimony, supporting his contention that his GERD was incurred in or caused by his active service.  

In April 2015, the Court of Appeals for Veterans Claims (Court) issued a memorandum decision vacating the Board decision, and remanding the Veteran's claim for readjudication.  The memorandum decision noted that the Board had found that the Veteran was competent to describe symptoms of GERD with hiatal hernia but determined that the question of whether GERD with hiatal hernia was present was not a question that can be competently answered by a lay person, such as the Veteran, based on mere personal observation.  The Court concluded that the Board had failed to assess the credibility of the Veteran's assertions of in-service gastroesophageal symptoms and treatment, or his report of recurrent indigestion starting in 1991.

Consideration has been given to the Veteran's assertion that his GERD was incurred in or caused by his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a gastrointestinal disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  GERD is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testing such as an endoscopy are needed to properly assess and diagnose GERD.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of GERD, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating gastrointestinal disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran is considered competent to describe symptoms such as reflux and a burning feeling of the lungs as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Veteran has stated that he has experienced GERD symptoms since service, but the fact remains that medical investigation into his current GERD, concluded that his GERD was less likely than not due to or related to his service as the record contains no diagnosis of GERD until 2008, 15 years after his separation from service.  Moreover, to the extent that the Veteran asserted, such as at his Board hearing, that he has experienced GERD symptoms since service, the Board simply does not find the Veteran's statements to be sufficiently credible to establish the presence of GERD since service for the following reasons.  While the Veteran suggested that his GERD had begun in service during his Board hearing, he provided no details as to how he remembered such.  Moreover, his testimony was provided nearly two decades after service, and directly contradicts evidence that was provided contemporaneously with separation physical; namely the Veteran's specific denial of having ever experienced frequent indigestion, stomach trouble, or intestinal trouble on his medical history survey completed in conjunction with his separation physical.  Of note, abdominal examinations in service also specifically denied gastrointestinal problems on surveys that were completed during service.  The Board finds the contemporaneous statements to be more probative than statements provided decades after the fact and in connection with a claim for benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Such a conclusion is supported by the fact that the Veteran did not seek treatment for GERD during service or for almost two decades after service, and the fact that he noted other conditions on the medical history survey completed in conjunction with his separation physical.
 
While the Board previously remanded the Veteran's claim for a VA examination (which as discussed above concluded that the Veteran did not have GERD as a result of his service), and the Court set aside the Board's January 2014 decision because of the failure to assess the credibility of the Veteran's assertions of in-service GERD symptoms and treatment.  The Board has now engaged a credibility analysis.  When a credibility analysis is done, the Veteran's reports to VA examiners and his testimony at hearing is simply not found to be sufficiently credible to establish that he had been consistently experiencing GERD symptoms since his time in naval service.  As was stated by the Court in the memorandum decision, it is difficult to discern how the December 2011 VA examiner's opinion, even if it improperly ignored the Veteran's lay statements, would be prejudicial if the lay statements were not found to be credible, and the Board provided adequate and permissible reasons for such a finding, which the Board, as finder of fact, believes it has done above.

Accordingly, the criteria for service connection have not been met and the claim is denied.


ORDER

Service connection for gastroesophageal reflux disease disorder is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


